COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 The State of Texas,                                         No. 08-15-00081-CR
                                              '
                            State,                              Appeal from the
                                              '
 v.                                                            41st District Court
                                              '
 Christina Garcia,                                         of El Paso County, Texas
                                              '
                           Appellee.          '              (TC# 20130D01209)


                                         ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until December 26, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Luis Yanez Rascon, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before December 26, 2015.

       IT IS SO ORDERED this 24th day of November, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.